 In the Matter of KELSEY-HAYES WHEEL COMPANY, EMPLOYERandPATTERN MAKERS ASSOCIATION OF DETROIT AND VICINITY, AFFILIATEDWITH PATTERN MAKERS LEAGUE OF NORTH AMERICA, AFL, PETI-TIONERCaseNo. 7-R,9582.-DecidedJuly23, 1947Messrs. Martin L. ButzelandHoward Bovee,of Detroit,Mich., forthe Employer.Mr. GeorgeQ. Lynch,,ofWashington,D. C., andMr. Earnest J.Ross,of Detroit, Mich.,for the Petitioner.Mr. Harry Southwell,of Detroit, Mich., for the Intervenor.Mr. Jerome A.Reiner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on March 10, 1947, before Jerome H. Brooks, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKelsey-Hayes Wheel Company, a Delaware corporation licensed todo business in the State of Michigan, maintains two plants in Detroit,Michigan,' and one plant in Jackson, Michigan, where it is engaged inthe manufacture of automotive parts and products.During the year1946, the Employer purchased raw materials, supplies, and equipmentvalued in excess of $1,000, of which approximately 50 percent wasshipped to points outside the State of Michigan. In the same yearthe Employer sold finished products in excess of $1,000,000, of which'These are known as the Military Plant and the McGraw Plant ; we are concerned hereonly with the McGraw plant.74 N. L. R. B., No. 117.603 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 50 percent was shipped to points outside the State ofMichigan.-The Employer admits and we find that it is engaged in 'commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.Local 174, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, herein called the In-tervenor, is a labor organization affiliated with the Congress of Indus-trial Organizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all pattern makers and apprenticesemployedby the Employerin its McGraw plant.The Intervenorcontends that a more comprehensive industrial unit already establishedby a Board certification 2 and by a history of collective bargainingbetween the Employer and the Intervenor is the appropriate unit,and that a separate unit of pattern makers is inappropriate becausethe pattern makers' work is an integral part of production and main-tenance.Althoughthe Employer takes a position of strict neutrality,it asserts that it would be more difficult administratively to bargainrespecting the pattern makers if a separate unit of pattern makers iscarved out of the present industrial unit.There are 11 pattern makers involved herein, 6 of whom are metalpattern makers and 5 of whom are wood pattern makers. These em-ployees work in departments separate from the other productionworkers and under separate supervision.Their work is highly tech-nical and requires exceptional skill.Althoughthe pattern makershave onoccasion been called upon to perform tasks outside the scope2 16 N L R. B. 580. KELSEY-HAYES WHEEL COMPANY605of their usual duties, this is not a regular or frequent occurrence andit represents only a small fraction of their work.In December 1936 the Employer recognized the Intervenor as thebargaining representative of all the production and maintenanceworkers of its McGraw plant, the pattern makers being included inthe unit.On December 26, 1939, following a Board election 3 inwhich the pattern makers participated, the Intervenor was certified asthe exclusive bargaining representative of the employees of the Em-ployer in the afore-mentioned industrial unit.'Since 1936, when theEmployer first recognized the Intervenor as exclusive bargaining repsresentative of its employees, there has never been a written contractbetween the Employer and the Intervenor. Instead, weekly writtenminutes were made of meetings between management and the Inter-venor at which the parties discussed grievances and other matters.There are 1,800 pattern makers in the Detroit area, 1,000 of whomwork in jobbing shops and 800 of whom work in manufacturing shops.All of the jobbing shop pattern makers are hired through and belongto the Petitioner.Of the 800 pattern makers in the manufacturingshops, 200 belong to the Petitioner.The Employer's shop is a manu-facturing shop.The record indicates that the unit proposed by the Petitioner repre-sents a true craft such as the Board has often recognized; 5 and thata bargaining practice predicated upon craft units of pattern makersexists in the automotive industry in the Detroit area. In addition, theorganization which seeks herein to represent the pattern makers isone which is established exclusively for pattern makers and whichsupplies the majority of pattern makers for the automotive industryin the Detroit area.°The pattern makers in the present case havenever had an opportunity to express their sentiments as to representa-tion in a separate craft unit, and although they did vote in the 1939Board election, nevertheless the Petitioner did not appear on thatballot and the issue of separate craft representation was not then be-fore the Board.7Moreover, we do not feel that the history of collec-tive bargaining as conducted between the Intervenor and the Em-ployer, on an oral basis and without resort to a written contract em-bodying the terms agreed upon, is sufficiently compelling to precludethe establishment of pattern makers in a separate craft unit .83 See ni a 2,supra.18 N. L R. B 698.SeeMatter of Kaiser-Frazer Corporation,73 N. LIt.B. 109,and cases cited therein.° Cf',Matter of L. L Shunk Latex Products, Inc,67 N. L It. B 552.aMatter of National Aniline Division,Allied Chemical and Dye Corporation,71 N L. R B1217.8Matter of National Silver Company,71N L It.B 594 ;Matter of InternationalHari,ester Conipqny,68 N L R B 383,386, Matter of Hamilton-Scheu andWalsh ShoeCompany,66 N.'L It.B. 146, 148. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDThe pattern makers could therefore be properly represented in aseparate craft unit of their own such as the Petitioner seeks, or couldbe bargained for in the more comprehensive industrial unit of pro-duction and maintenance employees now existing at the McGrawplant of the Employer.Under these circumstances, and inasmuch asthey have never had an opportunity in a Board election to indicatewhether they desire to be represented in a craft unit or in an industrialunit, we areof the opinion that they should now be given that oppor=tunity.°We shall, therefore, make no determination of the appro-priate unit at the present time but shall permit the scope of the unit orunits to be determined in part by the results of an election in the votinggroup hereinafter set forth. If the pattern makers select the Peti-tioner; they will be taken to have indicated their desire to be establishedin a separateunit; if they select the Intervenor they will be taken tohave indicated their desire to remain a part of the existing industrialunit.Accordingly, we shall direct that an election be held among allwood and metal pattern makers and their apprentices employed atthe McGraw plant of the Employer, excluding the supervisors of thewood and metal pattern shops,10 and all other supervisory employees.DIRECTION OF ELECTION 17As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Kelsey-Hayes Wheel Company,Detroit,Michigan, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the voting group found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey (were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States, who presentthemselves in person at the polls, but excluding those employees who.0Matter of B F. Goodrich Company,59 N. L. R. B.1477;Matter of Kaiser-Frazer Cor-poration,73 N. L. R. B. 109.10Earl Balsey and Jack HerdegenThey are both salaried employees, assign work to.the pattern makers and inspect it;they have disciplinary authority;and they work onlyoccasionally with tools.They are supervisory employees and, accordingly,we shall excludethem from the unit.t1 Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot. KELSEY-HAYES WHEEL COMPANY607have since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Pattern Makers Association of De-troit and Vicinity, affiliated with the Pattern Makers League of NorthAmerica, AFL, or by Local 174, International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, for the purposes of collective bargaining, or by neither.755420-48-vol 74-40